DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US2922291) in view of Miller (US4991797). 
Regarding claim 1, Fox teaches an apparatus (Fig. 1-3) comprising: multiple layers (cover 22 & tray 18) of phase-stable material, wherein adjacent layers of the phase- stable material are separated by multiple spaces (see spaces therebetween); liquid phase change material (coolant 21 & Col. 2, lines 30-35) in the spaces between the adjacent layers of the phase-stable material, the liquid phase change material configured to become gaseous phase change material (vaporized – Col. 2, lines 60-70) based on thermal energy absorbed by the liquid phase change material; and at least one release (plugs 32) configured to block passage of the liquid phase change material out of the spaces between the adjacent layers of the phase-stable material, the at least one release also configured to allow passage of the gaseous phase change 
Fox does not teach wherein the at least one release comprises at least one controllable valve configured to be selectively closed and opened to control a configuration of the apparatus.  
Miller teaches wherein the at least one release comprises at least one controllable valve (valve 40, actuated by temperature controller 36 – Fig. 1) configured to be selectively closed and opened to control a configuration of the apparatus, in order to provide a temperature actuated release (Col. 6, lines 10-30), or alternatively, in order to provide means to close the release, thereby conserving coolant (Col. 6, lines 30-35). 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fox to substitute the temperature actuated controllable valves of Miller, in order to provide a temperature actuated release (Col. 6, lines 10-30), as the release mechanism of Miller an art recognized functional equivalent (see MPEP 2144.06), or, alternatively in order to provide means to close the release, thereby conserving coolant (Col. 6, lines 30-35).
	Regarding claim 2, Fox teaches the limitations of claim 1, and Fox further teaches the apparatus is configured to operate in multiple configurations, the configurations comprising: a first configuration in which (i) the at least one release  (plugs 32)  blocks the passage of the liquid phase change material out of the spaces between the adjacent layers of the phase-stable material and (ii) the liquid phase change material absorbs the thermal energy (heating…begins to boil, Col. 2, lines 50-60); and a second configuration in which (i) the at least one release 
Regarding claim 3, Fox teaches the limitations of claim 2, and Fox further teaches
in the second configuration, the layers of phase-stable material are separated by air gaps (see spaces therebetween, insulation 20 is considered to contain air when depleted of coolant). 
	Regarding claim 6, Fox teaches the limitations of claim 1, and Fox further teaches
the at least one release comprises multiple releases (plugs 32); and each release is associated with at least one different space between the adjacent layers of the phase-stable material.
Regarding claim 8, Fox teaches the limitations of claim 1, and Fox further teaches
at least one seal (see sidewalls of tray 18) configured to block escape of the liquid phase change material from the spaces between the adjacent layers of the phase-stable material.
Regarding claim 9, Fox teaches a system comprising: one or more protected components (protecting the various structural electronic, hydraulic and warhead components from the high temperatures – Col. 1, lines 40-50); and a thermal absorber and isolator (cooling system of Fig. 1-3) configured to thermally insulate the one or more protected components, wherein the thermal absorber and isolator comprises: multiple layers (cover 22 & tray 18) of phase-stable material, wherein adjacent layers of the phase- stable material are separated by multiple spaces (see spaces therebetween); liquid phase change material (coolant 21 & Col. 2, lines 30-35) in the spaces between the adjacent layers of the phase-stable material, the liquid phase change material configured to become gaseous phase change material (vaporized – Col. 
Fox does not teach wherein the at least one release comprises at least one controllable valve configured to be selectively closed and opened to control a configuration of the thermal absorber and isolator.  
Miller teaches wherein the at least one release comprises at least one controllable valve (valve 40, actuated by temperature controller 36 – Fig. 1) configured to be selectively closed and opened to control a configuration of the thermal absorber and isolator, in order to provide a temperature actuated release (Col. 6, lines 10-30), or alternatively, in order to provide means to close the release, thereby conserving coolant (Col. 6, lines 30-35). 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fox to substitute the temperature actuated controllable valves of Miller, in order to provide a temperature actuated release (Col. 6, lines 10-30), as the release mechanism of Miller an art recognized functional equivalent (see MPEP 2144.06), or, alternatively in order to provide means to close the release, thereby conserving coolant (Col. 6, lines 30-35).
	Regarding claim 10, Fox teaches the limitations of claim 9, and Fox further teaches the thermal absorber and isolator is configured to operate in multiple configurations, the configurations comprising: a first configuration in which (i) the at least one release  (plugs 32)  
Regarding claim 11, Fox teaches the limitations of claim 10, and Fox further teaches
in the second configuration, the layers of phase-stable material are separated by air gaps (see spaces therebetween, insulation 20 is considered to contain air when depleted of coolant). 
Regarding claim 13, Fox teaches the limitations of claim 9, and Fox further teaches
the at least one release comprises multiple releases (plugs 32); and each release is associated with at least one different space between the adjacent layers of the phase-stable material.
Regarding claim 15, Fox teaches the limitations of claim 9, and Fox further teaches
at least one seal (see sidewalls of tray 18) configured to block escape of the liquid phase change material from the spaces between the adjacent layers of the phase-stable material.
Regarding claim 16, Fox teaches the limitations of claim 9, and Fox further teaches
 the one or more protected components comprise one or more internal components of a flight vehicle (protecting the various structural electronic, hydraulic and warhead components from the high temperatures – Col. 1, lines 40-50 & aerial vehicles – Col. 1, lines 15-20). 
Regarding claim 17, Fox teaches the limitations of claim 9, and Fox further teaches

Regarding claim 18, Fox teaches a method comprising: operating a thermal absorber and isolator (cooling system of Fig. 1-3) in a first configuration, the thermal absorber and isolator comprising (i) multiple layers of phase-stable material (cover 22 & tray 18) where adjacent layers of the phase-stable material are separated by multiple spaces (see spaces therebetween), (ii) liquid phase change material (coolant 21 & Col. 2, lines 30-35) in the spaces between the adjacent layers of the phase-stable material, and (iii) at least one release (plugs 32) blocking passage of the liquid phase change material out of the spaces between the adjacent layers of the phase-stable material; in the first configuration, absorbing thermal energy using the liquid phase change material to convert the liquid phase change material into gaseous phase change material (heating…begins to boil, Col. 2, lines 50-60); opening the at least one release to allow passage of the gaseous phase change material out of the spaces between the adjacent layers of the phase-stable material (venting – Col. 2, lines 50-65); and operating the thermal absorber and isolator in a second configuration in which the layers of phase-stable material are separated by air gaps and function as a thermal isolator (thermal protection is still being provided – Col. 2, lines 60-70).
Fox does not teach wherein the at least one release comprises at least one controllable valve configured to be selectively closed and opened, or wherein the release is controlled to open.
Miller teaches wherein the at least one release comprises at least one controllable valve (valve 40, actuated by temperature controller 36 – Fig. 1) configured to be selectively closed 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fox to substitute the temperature actuated controllable valves of Miller, in order to provide a temperature actuated release (Col. 6, lines 10-30), as the release mechanism of Miller an art recognized functional equivalent (see MPEP 2144.06), or, alternatively in order to provide means to close the release, thereby conserving coolant (Col. 6, lines 30-35).
Regarding claim 19, Fox teaches the limitations of claim 18, and Fox further teaches
the at least one release comprises multiple releases (plugs 32); and each release is associated with at least one different space between the adjacent layers of the phase-stable material.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US2922291) in view of Miller (US4991797) and Stuempel (DE4122465). 
Regarding claim 4, Fox teaches the limitations of claim 1, and Fox does not teach the apparatus lacks a structural matrix positioned between the adjacent layers of the phase-stable material.
Stuempel teaches the apparatus lacks a structural matrix positioned between the adjacent layers of the phase-stable material (see space between shells 2 & 3, filled only with cooling medium 7).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fox to include the apparatus . 
Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US2922291) in view of Miller (US4991797) and Le Touche (US4592950). 
Regarding claim 7/14/20, Fox teaches the limitations of claim 6/13/19, and Fox does not teach the liquid phase change material comprises multiple liquid phase change materials, different ones of the liquid phase change materials located in different ones of the spaces between the adjacent layers of the phase-stable material.
Le Touche teaches the liquid phase change material comprises multiple liquid phase change materials (liquid…vaporizable…at a given temperature – Col. 2, lines 5-15), different ones of the liquid phase change materials located in different ones of the spaces between the adjacent layers of the phase-stable material (element 2… vaporization temperature…temperature of which is higher than that present in said element 4 – Col. 3, lines 20-35), in order to provide a larger choice in the stabilization temperature of the walls to be protected, and an increased duration of protection (Col. 5, lines 5-15). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fox to include the different .
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US2922291) in view of Miller (US4991797) and Levy (US20180080719). 
Regarding claims 21-22, Fox teaches the limitations of claim 1, and Fox does not teach wherein the liquid phase change material is methanol. 
Levy teaches wherein the liquid phase change material is methanol (¶[0045]), which may be a desirable evaporation liquid when taking account the wetting properties, density, viscosity, latent heat of evaporation and the like (¶[0045]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fox to include wherein the phase change liquid is methanol, in order to provide a suitable evaporation liquid when taking account the wetting properties, density, viscosity, latent heat of evaporation and the like (¶[0045]). 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While Applicant argues claim 5 has been incorporated into claim 1, Examiner notes the valve being a “controllable valve” (thus precluding the passive pressure relief valve of Fox), was not previously recited, and thus necessitates the new grounds of rejection presented.  
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763